In an action to reform a lease, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, dated June 20, 1975, which, after a nonjury trial, inter alia, declared that the subject lease was clear and unambiguous. Judgment affirmed, with costs. To warrant the reformation of a lease, a showing must be made either of mutual mistake or of unilateral mistake accompanied by fraud (Barash v Pennsylvania Term. Real Estate Corp., 26 NY2d 77; Birnbaum v 225 Broadway Co., 50 AD2d 558). Appellant has failed to make the requisite showing. Gulotta, P. J., Margett, Latham and Cohalan, JJ., concur.